DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Luster (US 10,254,088 B1) in view of Lau (US 7,673,924 B1).
Regarding claim 1, Luster discloses the claimed invention including  at least one main opening (Fig. 1, the area surrounded by the window frame 11 and col. 3 ln. 38-39 discloses “the windshield installed in the cab opening”, i.e. the entire cab opening is a main opening and col. 6 ln. 65-66 discloses “a rectangular opening in a vehicle cab”, i.e. the entire rectangular opening is a main opening) configured to communicate with a receiving space (Fig. 1, 7 and col. 5 ln. 12-13 describes “access to the cab”, i.e. a receiving space may be accessed) of the chassis frame (Fig. 1) and formed on a window frame (Fig. 2, 11) mounted on the chassis frame; a pillar frame (Fig. 2, 18) detachably formed on the window frame and configured to partition the at least one main opening (col. 3 ln. 24-27 discloses “The cab structural members that define the vertical portions of the windshield openings are referred to herein as center pillar 18 at the center of the cab”, i.e. the pillar frame 18 partitions the main opening ) into a plurality of inspection openings (Fig. 2, 4 and 5 and see col. 2 ln. 66-67 which describes “windshields 2 and 3, disposed in left and right windshield openings 4 and 5 of an armored vehicle cab”, i.e. the openings 4 and 5 are equivalent to the claimed inspection openings).
Luster does not explicitly disclose an inspection cover that is configured to engage with the window frame (11 of Luster) and the pillar frame (18 of Luster) and to cover the plurality of inspection openings.  
However, Lau discloses a cover (Fig. 1, 10) that engages with a window frame (Fig. 1, frame portion surrounding 12) and the vehicle pillar frames (Fig. 2 illustrates the cover 10 engaging with the front A- pillar of the vehicle on both sides).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window structure of Luster to selectively apply a cover as taught in Lau in order to facilitate the inspection of an opening or area located behind a cover and to check and maintain components located on the other side of the cover.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-19 are allowed.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Renke (US 6,513,863 B1) disclose a window structure for a large vehicle within a chassis frame that includes a main opening and an additional smaller opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/November 4, 2022

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612